DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected battery conditioning system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021. Claims 1-17 are pending. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The instant claims would be allowable over the prior art of record, because the prior art is silent the battery cell thermal conditioning system for the vehicle of claim 1, further including a power source independent of the battery pack providing the current flow upon command from the controller.
	The prior art, such as Yue et al. U.S. Pub. 2013/0236753, teaches a battery cell (200; Fig. 2) thermal conditioning system (230; Fig. 2) for a vehicle (par. [0006]), comprising: a battery pack having battery cells (pack containing cells 210; Fig. 2); a carbon nanotube sheet positioned in proximity to one of the battery cells (440 carbon 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. U.S. Pub. 2013/0236753.
claim 1, Yue teaches a battery cell (200; Fig. 2) thermal conditioning system (230; Fig. 2) for a vehicle (par. [0006]), comprising: a battery pack having battery cells (pack containing cells 210; Fig. 2); a carbon nanotube sheet positioned in proximity to one of the battery cells (440 carbon nanotube sheet, in heat control device 230 in Fig. 4, in proximity to the battery cells 210 in Fig. 2; [0056]); and a controller (controller controlling power supply to electrode layer based on temperature detection results; [0020]) directing current flow to the carbon nanotube sheet when a sensed temperature of the one of the battery cells drops below a predetermined threshold temperature (an ECU controller is used for an electric vehicle to maintain optimal battery temperate ranging from 0 to 30 degrees based on detection results of temperature sensor 240; [0078]; the ECU regulates power supply to heat-dissipating and heat-emitting film [0082]; the heat0emitting film has a carbon nanotube heating body [0085).  Therefore, the instant claim is anticipated by Yue. 

    PNG
    media_image1.png
    386
    342
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. U.S. Pub. 2013/0236753.
	Yue teaches a battery cell thermal conditioning system for a vehicle as described in the rejection recited hereinabove.
	Yue does not expressly disclose: the carbon nanotube sheet is positioned in direct contact with one of the battery cells and the controller directs the current flow to the carbon nanotube sheet until the sensed temperature of the one of the battery cells increases to a minimum optimum temperature (claim 5);  the minimum optimum temperature is approximately 25 degrees Centigrade (claim 6);    the carbon nanotube sheet is positioned at an inner wall of a housing which contains the battery pack, the carbon nanotube sheet when Application No. 16/407,616Page 4 of 10energized by the current flow producing radiant heat energy acting to heat the battery pack (claim 10). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carbon nanotube sheet to be positioned in direct contact with one of the battery cells and the controller directs the current flow to the carbon nanotube sheet until the sensed temperature of the one of the battery cells increases to a minimum optimum temperature,  in the battery cell thermal In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
With respect the minimum optimum temperature being approximately 25 degrees Centigrade (claim 6); would have been obvious in the system of Yue, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Furthermore, Yue teaches an ECU controller is used for an electric vehicle to maintain optimal battery temperate ranging from 0 to 30 degrees based on detection results of temperature sensor 240; [0078]. 
 With respect to the carbon nanotube sheet being positioned at an inner wall of a housing which contains the battery pack, the carbon nanotube sheet when Application No. 16/407,616Page 4 of 10energized by the current flow producing radiant heat energy acting to heat the battery pack (claim 10), would be obvious in the battery cell thermal conditioning system of Yue, as rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 11-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. U.S. Pub. 2013/0236753 in view of O’Hora U.S. Pub. 2017/0279170.
	Yue teaches a battery cell thermal conditioning system for a vehicle as described in the rejection recited hereinabove.
	With respect to claims 11 & 16, Yue teaches a battery cell thermal conditioning system (230; Fig. 2) for a vehicle (par. [0006]), comprising: a battery pack having multiple battery cells (pack containing cells 210; Fig. 2); a carbon nanotube sheet positioned in direct contact with one of the battery cells (440 carbon nanotube sheet, in heat control device 230 in Fig. 4, in proximity to the battery cells 210 in Fig. 2; [0056]); and a controller (controller controlling power supply to electrode layer based on temperature detection results; [0020])  directing current flow to the carbon nanotube sheet when a sensed temperature of the one of the battery cells drops below a predetermined threshold temperature (an ECU controller is used for an electric vehicle to maintain optimal battery temperate ranging from 0 to 30 degrees based on detection results of temperature sensor 240; [0078]; the ECU regulates power supply to heat-dissipating and heat-emitting film [0082]; the heat emitting film has a carbon nanotube claim 14, a battery control unit receiving sensor signals from the battery pack and monitoring a voltage of the battery pack; and a power source defining a direct current battery independent of the battery pack providing the current flow upon command from the controller (an ECU controller is used for an electric vehicle to maintain optimal battery temperate ranging from 0 to 30 degrees based on detection results of temperature sensor 240; [0078]; the ECU regulates power supply to heat-dissipating and heat-emitting film [0082]; the heat emitting film has a carbon nanotube heating body [0085).   
Yue  does not expressly disclose: a foam layer positioned between adjacent ones of the battery cells (claims 7 & 11); the carbon nanotube sheet positioned on a first side of the foam layer (claims 7 & 11); the controller directs the current flow to the carbon nanotube sheet until the sensed temperature of the one of the battery cells achieves a minimum optimum temperature of approximately 25 degrees Centigrade (claim 12); further including a second carbon nanotube sheet positioned in direct Application No. 16/407,616Page 5 of 10contact with a second one of the battery cells on a second side of the foam layer, the controller also directing the current flow to the second carbon nanotube sheet (claims 7 & 13); a determination is performed if an immediate battery demand follows a period of non-operation of the vehicle when an ambient temperature is below an optimum operating temperature of the battery pack and has not dropped to the predetermined threshold temperature, demanding current flow be initiated to the carbon nanotube sheet (claim 17).
O’Hora teaches that it is well known in the art to employ graphite foam sheet inserts in electrochemical cells for thermal management needs.  See paragraph [0102].

Further concerning claims 7 & 11, it would be obvious to employ the carbon nanotube sheet positioned on a first side of the foam layer of Yue in view of O’Hora, as rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
With respect to claim 12, the controller directs the current flow to the carbon nanotube sheet until the sensed temperature of the one of the battery cells achieves a minimum optimum temperature of approximately 25 degrees Centigrade, in the cell of Yue in view of O’Hora, would have been obvious in the system of Yue, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Furthermore, Yue teaches an ECU controller is used for an electric vehicle to maintain optimal battery temperate ranging from 0 to 30 degrees based on detection results of temperature sensor 240; [0078].

claims 7 & 13, including a second carbon nanotube sheet positioned in direct Application No. 16/407,616Page 5 of 10contact with a second one of the battery cells on a second side of the foam layer, the controller also directing the current flow to the second carbon nanotube sheet would be obvious in the cell of Yue in view of O’Hora, as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The limitation with respect to a determination being performed if an immediate battery demand follows a period of non-operation of the vehicle when an ambient temperature is below an optimum operating temperature of the battery pack and has not dropped to the predetermined threshold temperature, demanding current flow be initiated to the carbon nanotube sheet (claim 17), is considered but is an intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Therefore, although the limitations have been considered they are not given patentable weight, as they do not differentiate the claimed apparatus from the controller of Yue in view of O’Hora.   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. U.S. Pub. 2013/0236753 in view of Cooley et al. U.S. Pat. 9,013,144.
	Yue teaches a battery cell thermal conditioning system for a vehicle as described in the rejection recited hereinabove.
	Yue does not expressly disclose the controller defines a pulse width modulated controller; and a voltage signal from the controller defines at least a 0% current flow, a 25% current flow and a 100% current flow (claim 8); the 25% current flow is provided when the predetermined threshold temperature is at or above approximately 10 degrees Centigrade and below approximately 25 degrees Centigrade; and the 100% current flow is provided when the predetermined threshold temperature is below approximately zero degrees Centigrade (claim 9).
	Cooley teaches that it is well known in the art to employ a pulse width modulated controller to manage temperature of electrochemical cells. See column 22, lines 23-30.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ	pulse width modulated controller of Cooley, in the battery cell thermal conditioning system of Yue, to improve thermal management. With respect to a voltage signal from the controller defines at least a 0%  Furthermore, Yue teaches an ECU controller is used for an electric vehicle to maintain optimal battery temperate ranging from 0 to 30 degrees based on detection results of temperature sensor 240; [0078].
	With respect to the 25% current flow being provided when the predetermined threshold temperature is at or above approximately 10 degrees Centigrade and below approximately 25 degrees Centigrade; and the 100% current flow is provided when the predetermined threshold temperature is below approximately zero degrees Centigrade (claim 9); it would have been obvious in Yue in view of Cooley, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Furthermore, Yue teaches an ECU controller is used for an electric vehicle to maintain optimal battery temperate ranging from 0 to 30 degrees based on detection results of temperature sensor 240; [0078].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. U.S. Pub. 2013/0236753 in view of O’Hora U.S. Pub. 2017/0279170 and further in view of in view of Cooley et al. U.S. Pat. 9,013,144.
	Yue in view of O’Hora teach a battery cell thermal conditioning system for a vehicle as described in the rejection recited hereinabove.
	Yue does not expressly disclose the controller defines a pulse width modulated controller allowing current to the carbon nanotube sheet to be directly controlled within predetermined ranges and power levels to provide different heat-up rates for different temperature ranges of the battery pack (claim 15).  
	Cooley teaches that it is well known in the art to employ a pulse width modulated controller to manage temperature of electrochemical cells. See column 22, lines 23-30.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ	pulse width modulated controller of Cooley, in the battery cell thermal conditioning system of Yue, to improve thermal management.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722